DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a tumbler lock for installation in a lock receptacle defining a spade-shaped asymmetrical receptacle profile in a storage structure, the tumbler lock extending along a longitudinal axis from an outer face at a proximate end to a distal end, the outer face defining an outer facial surface, the distal end configured for insertion into the receptacle, the tumbler lock comprising: a shell extending between the proximate end and distal end for housing a rotatable core comprising a core head at the proximate end, the core head defining a proximate face parallel to the outer facial surface and a circumferential core head wall extending inwardly from the proximate face toward the distal end, the rotatable core extending along the longitudinal axis from the proximate face of the core head to a core body extending from the core head to the distal end, the core head defining a cross sectional diameter greater than a cross sectional diameter defined by the core body, the shell defining an intermediate shell portion between the core head and the distal end, the intermediate shell portion defining a solid circumferential water impermeable outer wall extending about the longitudinal axis, the solid circumferential water impermeable outer wall defining a spade-


The closest prior art of record, U.S. Patent Number 5,640,864 to Miyamoto, discloses a tumbler lock (10) extending along a longitudinal axis from an outer face at a proximate end to a distal end, the outer face defining a facial surface (exterior peripheral surface thereof), the distal end configured for insertion into a storage structure (the use of the tumbler lock is considered an intended use), the tumbler lock comprising: a shell (11) extending between the proximate end and distal end for housing a rotatable core (16) comprising a core head (enlarged section of 16) at the proximate end, the core head defining a proximate face parallel to the outer facial surface and a circumferential core head wall extending inwardly from the proximate face toward the distal end, the rotatable core extending along the longitudinal axis from the proximate face of the core head to a core body extending from the core head to the distal end, the core head defining a cross sectional diameter greater than a cross sectional diameter defined by the core body (figure 4), the shell defining an intermediate shell portion (central portion of the shell) between the core head and the distal end, the rotatable core extending along the longitudinal axis, the rotatable core defining a linear plurality of retractable tumblers (17) operable within tumbler slots (16a) communicating with an operating key when the operation key is inserted into the keyway, to permit rotation of the core about the axis, upon retraction of the tumblers into the tumbler slots, the rotatable core extending along the longitudinal axis from the core head adjacent the proximate end to a core body extending from the core head to the distal end, the core head defining a cross sectional diameter greater than a cross sectional diameter defined by the core when in a locked position, a single linear array of retractable tumblers (17) extending outwardly from the rotatable core, the single linear array of retractable tumblers comprising a plurality of upwardly projecting retractable tumblers (17) extending into an upper channel within the shell when the tumbler lock is in a locked position, the single linear array of retractable tumblers operating within tumbler slots communicating with an operating key (proper key that actuates the tumbler lock) when the operating key is inserted into a keyway (16c), to permit rotation of the core about the axis upon retraction of the tumblers into the tumbler slots when the tumbler lock is in an unlocked position, and a drainway (31) comprising a drainage channel (figure 1) adjacent a lower interior wall of the shell extending downwardly and outwardly from within the tumbler lock, to channel water ingress adjacent the facial surface (via key hole), and to channel said water outwardly from within the tumbler lock, via a drain opening (11b) adjacent the proximate end, and an interior chamber (lower chamber shown in figure 4 at the lowermost section of 12) at the proximate end in water communication with the drainage channel, wherein the interior chamber is defined by an arcuate gap (the chamber is substantially arcuate) within a lower interior quadrant of the tumbler lock inward of the facial surface, the interior chamber extending between an outer side surface of the core head and an opposing interior surface of the shell (figure 1).


However, Miyamoto do not disclose the intermediate shell portion defining a solid circumferential water impermeable outer wall extending about the longitudinal axis, the solid circumferential water impermeable outer wall defining a spade-shaped shell perimeter profile comprising a solid water impermeable top rail extending upwardly from the spade-shaped shell .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
March 8, 2022